UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

ELDER TOLEDO RODRIGUES,


                                 Plaintiff,                1:17-CV-00337 MAT

                  v.                                       DECISION AND ORDER

AMERICAN SECURITY INSURANCE COMPANY,
ET AL.,


                         Defendants.
________________________________________

                                 BACKGROUND

      Pro se Plaintiff Elder Toledo Rodrigues filed this action in

New   York   State     Supreme    Court   on    February    22,   2017,    against

defendants    American     Security       Insurance    Company,      Green    Tree

Servicing LLC, and Ditech Financial LLC.               Docket No. 1 at ¶ 5.

On April 20, 2017, defendant American Security Insurance Company

filed a Notice of Removal, seeking removal of the case to the

United   States      District     Court   for    the   Western     District     of

New York.    Docket No. 1.        Defendants thereafter filed motions to

dismiss Plaintiff’s amended complaint.              Docket Nos. 38, 39.        On

May 21, 2019, the Court granted Defendants’ motions to dismiss,

and   dismissed      Plaintiff’s     amended     complaint    with    prejudice.

Docket No. 48.       The Judgment in favor of Defendants was entered

on May 22, 2019.        Docket No. 49.      Copies of the Court’s Decision

and Order and the Judgment were mailed to Plaintiff.                 Id.
      Thereafter, on July 26, 2019, Plaintiff filed a motion for

an extension of time to file a Notice of Appeal, as well as a

motion for leave to appeal in forma pauperis.                 Docket Nos. 50,

51.   In his motion for an extension of time to file a Notice of

Appeal, Plaintiff states that he “appeared at the Clerk’s office

for assistance within the allotted time for appeal, but the help

desk was closed.”         Docket No. 50 at 1.       Plaintiff further states

that his “appeal has substantial merit,” and “[p]er docket entry

46 the case is subject to an automatic bankruptcy stay.”                        Id.

Plaintiff also filed a Notice of Appeal on the same date.                 Docket

No. 52.

      For    the   following     reasons,       Plaintiff’s   motion     for     an

extension    of    time   to   file   a    Notice   of   Appeal   is   denied    as

untimely, and his motion for leave to appeal in forma pauperis is

denied as moot.

                                  ANALYSIS

      Plaintiff’s motion for an extension of time to file a Notice

of Appeal is governed by Rule 4 of the Federal Rules of Appellate

Procedure.    According to Rule 4(a)(5):

      (5) Motion for Extension of Time.

      (A) The district court may extend the time to file a
      notice of appeal if:

      (i) a party so moves no later than 30 days after the
      time prescribed by this Rule 4(a) expires; and

      (ii) regardless of whether its motion is filed before
      or during the 30 days after the time prescribed by this


                                          -2-
     Rule 4(a) expires, that party shows excusable neglect
     or good cause.

     (B) A motion filed before the expiration of the time
     prescribed in Rule 4(a)(1) or (3) may be ex parte
     unless the court requires otherwise. If the motion is
     filed after the expiration of the prescribed time,
     notice must be given to the other parties in accordance
     with local rules.

     (C) No extension under this Rule 4(a)(5) may exceed 30
     days after the prescribed time or 14 days after the
     date when the order granting the motion is entered,
     whichever is later.

F. R. App. P. 4(a)(5) (emphasis added).

     As noted above, the Judgment in favor of Defendants was

entered on May 22, 2019.       Docket No. 49.     Plaintiff had thirty

days to file a Notice of Appeal, which expired on June 21, 2019.

See Fed. R. App. P. 4(a)(1)(A) (“In a civil case, except as

provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the notice of

appeal required by Rule 3 must be filed with the district clerk

within 30 days after entry of the judgment or order appealed

from.”).   Accordingly, pursuant to Fed. R. App. P. 4(a)(5)(A)(i),

Plaintiff was required to file for an extension of time by thirty

days after June 21, 2019, i.e., by July 21, 2019.            Plaintiff’s

motion, which was filed on July 26, 2019, is therefore untimely,

and must be denied.

     Because   the   Court   has   denied   Plaintiff’s   motion   for   an

extension of time to file a Notice of Appeal (Docket No. 50), his

motion for leave to appeal in forma pauperis (Docket No. 51), is

denied as moot.


                                   -3-
                           CONCLUSION

    For the reasons set forth above, Plaintiff’s motion for an

extension of time to file a Notice of Appeal (Docket No. 50) is

denied as untimely, and his motion for leave to appeal in forma

pauperis (Docket No. 51) is denied as moot.

     ALL OF THE ABOVE IS SO ORDERED.


                                S/Michael A. Telesca
                                _______________________________
                                HONORABLE MICHAEL A. TELESCA
                                UNITED STATES DISTRICT JUDGE

DATED:    August 2, 2019
          Rochester, New York




                                -4-
